DETAILED ACTION
1.	The following communication is in response to applicant's amendment received on 12-April-2021.  Claims 1-20 are pending in the application.  Further, the specific arguments as presented in applicant’s present response, on pages 6-9, are considered persuasive, and therefore the previously applied rejections have been withdrawn.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Remarks in regard to Double Patenting
2.	The provisional non-statutory double patenting rejection of the present application with claims 1, 5-11 and 15-17 of co-pending application 16/204,378 has been withdrawn.  In view of the requirement that the provisional non-statutory double patenting rejection in the present application, which has a later effective filing date than the ‘378 application, should be maintained until applicant overcomes the rejection, the examiner has withdrawn the provisional non-statutory double patenting rejection due to the features amended into independent claims 1, 8 and 14 by applicant’s present reply.  Furthermore, applicant’s arguments point out the specific distinctions believed to render the claims patentable over any applied references.  See MPEP § 1490(VI)(D)(2)(c).  The examiner’s updated search also confirms the presently amended claims are no longer obviously coextensive in scope, and thus, the basis of the provisional non-statutory double patenting rejection has been overcome.  The examiner further notes, that a provisional non-statutory double patenting rejection with the present application has been has been made in the 7-April-2021 non-final rejection of co-pending application 16/204,378.




Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 20017/0147008 (Mere et al), which provides a flight management system architecture with separate core and supplementary modules. In the core module, generic functionalities relative to the flight management of the aircraft are implemented. In the supplementary module, supplementary functions are implemented. The supplementary functionalities include functionalities specific to an entity to which the aircraft belongs such as the specific aircraft model, a family of aircraft, a company, an alliance, and so on. The flight management system also includes a message exchange interface in which enables the core and supplementary modules to exchanges messages with each other. The core and supplementary modules include corresponding core module and supplementary module interfacing functionalities that respectively interface with generic and specific man-machine interfaces.

3.2	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 8 and 14 for an electronic aircraft controller configured to control an electrical system of an aircraft, specifically including: 
(Claim 1)  “an electrical system installed on the aircraft; 
an electronic controller in signal communication with the electrical system, the electronic controller including a main processor and a multi-core processor, the multi-core processor including at least one control core in signal communication with the electrical system to control power delivered thereto, and at least one prognostics core configured to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core,
wherein the at least one control core and its control of power delivery to the electrical system is assigned a higher priority level than the at least one prognostics core and its operation to process and analyze the prognostics and diagnostics data of the electrical system, and 
wherein the at least one control core is configured to interrupt the at least one prognostics core by enabling and disabling the at least one prognostics core, while the at least one prognostics core is prevented from interrupting one or both of the at least one control core and the main processor.”

3.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-7, 9-13 and 15-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 14. 

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-B on the attached PTO-892 Notice of References Cited.
Documents A-B define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.



5.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661